@

UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

JUL 1 0 2O03
Dr. Mary J. Ford
Director of Special Education
New Hampshire Department of Education
101 Pleasant Street
Con.cord, New Hampshire 03301-3860
Dear Dr. Ford:
This letter is in response to your E-mail to Lois Taylor regarding surrogate parent requirements
under Part B of the Individuals with Disabilities Education Act (IDEA). Your questions and our
responses appear below:
1. If RSA 186-C:14, II(c) were changed to read as follows, would that comply with federal
regulations ?
(c) "Unavailable parent" shaft include a parent or guardian whose location is unknown or
who is incarcerated, comatose or otherwise unable to act as the child's advocate in the
educational decision-making process.

As you are aware, RSA 186-C: 14,11(c)was repealed effective July 14, 2002, so this question is
moot.
. Why is it that when a child is a ward of the state a surrogate parent may be appointed but
the surrogate parent cannot be the foster parent unless the natural parents' rights to
make educational decisions has [sic] been terminated by state law?

Your question involves two different regulations under the Part B regulations implementing the
IDEA and the distinction between a surrogate parent under 34 CFR §300.515 and a person
acting as a parent under 34 CFR §300.20. The first part of your question, regarding the
appointment of a surrogate parent for a child who is a ward of the State, involves 34 CFR
§300.515(a). This regulation requires the public agency to ensure that the rights of a child are
protected if 1) no parents (as defined in §300.20) can be identified, 2) the public agency, after
reasonable efforts, cannot discover the whereabouts of a parent; or 3) the child is a ward of the
State under the laws of the State. The duty of the public agency under §300.515(a) includes the
assignment of an individual to act as a surrogate for the parents. The public agency must have
a method fo r determining whether the child needs a surrogate parent and for assigning a
surrogate parent for the child. (34 CFR §300.515(b)). The regulations further set forth the
criteria for selection of a surrogate at §300.515(c). There is nothing in the criteria listed in
§300.515(c) requiring that the natural parents' rights to make educational decisions be
terminated in order for a foster parent to be appointed as a surrogate. In fact, there is no
discussion of foster parents in any part of §300.515. Thus, a foster parent may be appointed as
the surrogate parent if the State determines that the criteria found in 34 CFR §300.515(c) are
satisfied.

400 MARYLANDAVE., S.W., WASHINGTON, D.C. 20202
www.ed.gov
Our mission is to ensure equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Dr. Mary J. Ford
The second part of your question involves the regulatory definition of "parent" at 34 CFR
§300.20(b), which may include a foster parent. This regulation states that unless State law
prohibits a foster parent from acting as a parent, a State may allow a foster parent to act as a
parent under Part B of IDEA if 1) the natural parents' authority to make educational decisions on
the child's behalf has been extinguished under State law and 2) the foster parent has an
ongoing, 10ng-term parental relationship with the child; is willing to make the educational
decisions required of parents under the IDEA; and has no interest that would conflict with the
interests of the child.
In situations where a child who is a ward of the State has a foster parent who meets the
requirements to act as a parent pursuant to §300.20(b) and the State permits the foster parent
to act as the parent, there may be no need to appoint a surrogate. Because the child is a ward
of the State, however, the public agency has a duty under §300.515 to determine if there is a
need for a surrogate parent to ensure the rights of the child.
We hope that this response has been helpful. If you need further assistance, please call Rex
Shipp, the New Hampshire Part B contact, at 202-401-4061.
Sincerely,

Stephanie S. Lee
Director
Office of Special Education Programs

